DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/928529 filed on 10/31/19.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/8/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 10/5/20.  These drawings are objected to because element “16” in Figure 5 appears to point to what is labeled “17” Figures 1-4 and 8-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5, 9-14, 18-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D914983. 
Claims 1-5, 9-14, 18-20: Although the claims at issue are not identical, they are not patentably distinct from each other because the design patent discloses a nail trimming device (see invention title) comprising: a body (ring), a finger aperture (hole in ring) formed in the body; a body shield (piece on top of ring) coupled to the body; and an abrasive surface (top of Figs 1-3) coupled to the body shield so that the abrasive surface and finger aperture are positioned on opposite sides of the body shield, wherein the abrasive surface width is greater than the ring body width (see Figs 2-3) and the abrasive surface has a length greater than a length of the ring (see Fig 1). The ring body comprises two arms with the finger aperture formed between the two arms and a recess separating the first and second arms (see Fig 1). The abrasive surface and the body shield are both planar and curved towards the finger aperture (see Figs 1 & 4-5). 
Claim(s) 6-8 and 15-17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D914983 in view of Markovic (DE 202018000532). 
Claims 6-7 and 15-16: the design patent discloses the invention of claims 1 and 12 and discloses the invention essentially as claimed except for the abrasive surface being removably coupled to the body via an adhesive securement layer and a cushion foam layer. Markovic, however, discloses the abrasive surface to be removably coupled to the body via an adhesive securement layer (7) [0015] with a cushion foam layer (6) [0015] between the adhesive layer and the abrasive layer (see Figs 1 & 3). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the design patent to have the abrasive layer removably coupled to the body with a cushion layer in view of Markovic to allow the abrasive layer to be replaceable when exhausted. 
Claims 8 and 17: the design patent discloses the invention of claims 1 and 12 and discloses the invention essentially as claimed except for the ring being made of a resilient material. Markovic, however, discloses the ring body can comprise a resilient material [0011]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ring of the design patent to be made of a resilient material since Markovic teaches this to be a known material used for this exact purpose. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markovic (DE 202018000532).
Claims 1, 5, and 12: Markovic discloses an infant nail trimming device [0003 & 0007] comprising: a body (ring Fig 3); a finger aperture (central hole in ring, Fig 3) formed in the body; a body shield (2) coupled to a top of the body (see Figs 1-3 & 5); and an abrasive surface (5) [0015] coupled to the body shield so that the abrasive surface and finger aperture are positioned on opposite sides of the body shield (see Figs 1-3 & 5), wherein the abrasive surface comprises a width (dimension into the page of Fig 3) that is illustrated to be greater than a width of the ring body (see Figs 1-3 & 5) and the abrasive surface comprises a length dimension (horizontal dimension of Fig 3) that is greater than a width of the ring body (see Fig 3). 
Alternatively, if applicant disagrees that the figures illustrate the abrasive surface having a width greater than a width of the ring, then Markovic discloses the invention essentially as claimed except for the abrasive surface width being greater than the width of the ring. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Markovic by providing the ring width to be less than a width of the abrasive surface, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Claims 2 and 13: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further discloses the body of the ring including two arms (see Fig 3) with the finger aperture formed between the first arm and the second arm with these two arms being separated by a recess (4, Fig 3). 
Claims 3, 11, and 20: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further discloses the abrasive surface to have a substantially curved planar shape (see Figs 1-3) curving towards the finger aperture (see Figs 1-3). 
Claims 4 and 14: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further discloses the body shield (2) having a curved planar shape (see Fig 3) [0007]. 
Claims 6-7 and 15-16: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further discloses the abrasive surface to be removably coupled to the body via an adhesive securement layer (7) [0015] with a cushion foam layer (6) [0015] between the adhesive layer and the abrasive layer (see Figs 1 & 3). 
Claims 8 and 17: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further discloses the ring body can comprise a resilient material [0011]. 
Claims 9-10 and 18-19: Markovic, or modified Markovic, discloses the invention of claims 1 and 12 and Markovic further illustrates the body shield (2) with a recess and an enlarged peripheral lip (see Figs 1 & 3) surrounding this recess/channel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772